PER CURIAJVi:
HH
El 24 de marzo de 1999, previo un informe del Procura-dor General sobre el resultado de la investigación acerca de la queja presentada por el Sr. Rafael Rodríguez Rodrí-guez contra el Ledo. Nelson Escalona Colón, y a su solici-tud, concedimos a éste una prórroga de sesenta (60) días para que contestara el informe. Transcurrido dicho tér-mino, sin verificarse la contestación correspondiente, el 15 de julio le concedimos diez (10) días más, apercibido de que *901su incumplimiento conllevaría medidas disciplinarias. El 2 de agosto solicitó una prórroga y el 18 accedimos con carác-ter de término final hasta el 20 de agosto de 1999.
Nuevamente fue apercibido de que su incumplimiento podría conllevar su suspensión del ejercicio de la abogacía.
El 25 de agosto de 1999 compareció mediante una mo-ción urgente sobre notificación tardía y el 27 le dimos hasta el 30 para exponer su posición en cuanto al Informe del Procurador General.
Finalmente, el 26 de octubre, bajo apercibimiento de sanciones, le concedimos treinta (30) días para que infor-mara el resultado de sus gestiones para resolver el asunto, ello sin menoscabo del ejercicio de nuestra facultad disciplinaria. El licenciado Escalona Colón no ha cumplido.
II
Desatender nuestras órdenes en el curso de un procedimiento disciplinario, revela una gran fisura del buen carácter que debe exhibir todo miembro de la profesión legal. Implica indisciplina, desobediencia, displicencia, falta de respeto y contumacia hacia las autoridades, particularmente hacia este Foro.
Reiteradamente hemos advertido a los abogados su “obligación ineludible de responder con diligencia a [nuestros] requerimientos ..., en particular cuando se trate de una queja presentada en su contra” con independencia de los méritos. In re Melecio Morales, 144 D.P.R. 824, 826 (1998). Véanse, además: In re Pérez Benabe, 133 D.P.R. 361, 363 (1993); In re Colón Torres, 129 D.P.R. 490, 494 (1991); In re Álvarez Meléndez, 129 D.P.R. 495, 498 (1991).
Una vez más “no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con [nuestras] órdenes”. In re Guemárez Santiago I, 146 D.P.R. 27, 28 (1998). Véase, además, In re Ríos Acosta I, 143 D.P.R. 128, 135 (1997).

*902
Se dictará sentencia para suspender inmediatamente de la abogacía al licenciado Escalona Colón, hasta que el Tribunal disponga de otro modo.